01-15-01086-CR
                                   CHRIS DANIEL
\#2%
 ft &                          HARRIS COUNTY DISTRICT CLERK

   §0F#3
                                                                              FILED IN
December 17, 2015                                                      1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                      12/21/2015 10:26:48 AM
KYLE B. JOHNSON
ATTORNEY OF RECORD                                                     CHRISTOPHER A. PRINE
                                                                               Clerk
917 FRANKLIN, SUITE 320
HOUSTON, TX 77002

Defendant’s Name: KEVIN RAMIREZ

Cause No: 1385133

Court: 1 82nd DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12/15/15
Sentence Imposed Date: 09/30/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: KYLE B. JOHNSON




Sincerely,



      o'



Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
'
     B_0 1 fronkU


     1%J4) P1QOS~
                   ,0*5/33

     Irlot/,r4oi\ 7~y, 77GO 2L
     /&ÿ Disiricsk- Courb
                                                               ZT/ftOj
                                                               J/?93
                                                            '3m?
                                                                               __  Yn£QM7S~J26
                                                                               _'T/>3#0ÿ0£7P£3

                                                                                 Q>eÿui\&
                                                                                          //u/j/_
                                                                                          _
                                                                                           77/ 7%103L
                                                                                                     %oix _

                                                                               _ Kÿ.ÿ/1 cvf ftp(?£ P (_
                                                                                    \Lohbery Decdjs uftey
                                                                                      >




    QÿZyJtois:                             /l/e>//r,€_    a£       Apoe.01 1

         U/ould j"Q A/0~/< fed                            vSa/J       CotArj IfrO- Qi&sicJ Cncy/ÿh
         ot                               \Asi$h    ~fo      f\p(p6sÿX      Convictfan.       Q>-7


       Sapf 7 , i-/-ed A44crnc/>
         _CMÿD                                                                  iOU
                                    S/near It/
                                                                   A                                                   Cause No.         I
THE STATE         OF   TEXAS                                                   IN THE            DISTRICT COURT

v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

               12*r    t\\pjc?L,       Defendant                               HARRIS COUNTY, TEXAS

            TRIAL COURT'S CERTIFICATION                           OF     DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     HH       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     [~~]     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     O'       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a plea-bargain case, and the defendant has NO right of appeal, [or]
     n        the defendant has waived the right of appeal.
                                                                               JUL 2    o im
                                                                                                                      Dist%p*nie!
Judge                                                                     Date Signed                                        -   %
I have received a copy of this certification. I have also been informed of my rights cOneemjng arfjriapgjg|LQ£ÿ
this criminal case, including any right to file a pro se petition for discretionary review pursuant tÿ3}jÿ-6ÿofthe
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the courTSf
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.      /)


                                                                          Defenldtjrff s
Defendant
                                                                                           Counsÿr
Mailing Address:       _                                                  State Bar of Texas ID number:
Telephone number:        _                                                Mailing Address:            _
Fax number (if any):                                                      Telephone number:           _
                                                                          Fax number (if any):        _
* “A defendant in a' criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).

                                                                CLERK                                                    9/1/2011
                                                             V5'
                    APPEAL CARD
       \' i


                     II-                   29
Court                                            Cause No.
1&L                                             lS55tÿ(Ho\0

                    The State of Texas
                                  Vs
              !Umire7:,lCevAV\
Date Notice
Of Appeal:
                          t
                              9-30- '5                _
Presentation:                            Vol.         P&.
Judgment:                                Vol.         Pg*.

Judge Presiding                                 5
Court Reporter  VJAVsWrt
Court Reporter _
Court Reporter         _
Attorney
on Trial         (W|                     hmt\
on   Appeal To V %k/>uVM(i
        Appointed J Hired
Offense        ky&ktl 'MoW/j
Jury Trial:                       Yes.          No.
Punishment
Assessed       _ 25 Mfcrs /PC-
Companion Cases
(If Known)       _ 4ÿ
Amount of
Appeal Bond

Appellant
Confined:                         Yes    NX     NO.
Date Submitted
To Appeal Section

Deputy Clerk              4) .
                                                                   v\
Notice of Appeal Card Rev. 9/84